{¶ 42} I concur with the majority in affirming the common pleas court's dismissal of Gumm's non-Atkins
claims. But recognizing the gravity of the issue *Page 662 
in this case, I must respectfully dissent from the majority's opinion upholding the determination that Darryl Gumm successfully rebutted the presumption that he is not now, nor has he ever been, mentally retarded. As a result of the trial court's decision, Gumm has been afforded a complete bar to his death sentence that was imposed in 1992 for the aggravated murder of ten-year-old Aaron Raines.
 {¶ 43} The Ohio Supreme Court in State v.Lott22 interpreting Atkins v. Virginia,23
crafted a postconviction opportunity for death-row defendants to litigate claims of mental retardation, even when a defendant's objective indicia of nonretardation is evidenced by several IQ scores above 70.
 {¶ 44} In making its determination, a trial court must first consider whether the defendant has significantly subaverage intellectual functioning. Intellectual functioning is defined by the intelligence quotient ("IQ") obtained by assessment under one or more of the standardized, individually administered intelligence tests. Significantly subaverage intellectual functioning is defined as an IQ of about 70 or below (approximately two standard deviations below the mean). It is here that the trial court initially, in my opinion, erred because Gumm had scored consistently above 70 on IQ tests before the age of 18.
 {¶ 45} In considering the first Lott
prong, the trial court determined that Gumm had met his burden of proving that he had significantly subaverage intellectual functioning. The court explained that "the IQ test administered to Gumm clearly show [sic] that he is two deviations removed from the norm, i.e., 100."
 {¶ 46} But this finding was simply not supported by the evidence. Gumm had obtained scores of 73, 70, 71, and 79 on four tests administered before the age of 18. As the trial court noted, the first two scores were obtained by Stanford-Binet tests, which had a standard deviation of 16. The remaining scores were obtained by Wechsler Intelligence Scale tests, which had a standard deviation of 15. On none of these tests did Gumm's score indicate that he was two deviations removed from the norm.
 {¶ 47} A fifth IQ test was administered to Gumm while he was incarcerated.24 This was the only test on which Gumm could be said to have tested two deviations from the norm. At the time of the test, Gumm was 26 years old and was just *Page 663 
weeks away from being tried for capital murder. The defense expert acknowledged that both of these circumstances may have yielded an unreliable IQ score.
 {¶ 48} In fact, the expert testified that he did not administer an IQ test in preparation for Gumm'sAtkins hearing because it would have given an invalid view of Gumm's functioning. In his view, "testing that is conducted after the age of 18 certainly would be open to reasonable question about validity, motivation, about the extent which someone tried their best, given the circumstances of the assessment." In addition, the expert testified, IQ evaluations conducted in restrictive settings such as prisons "are not really valid."
 {¶ 49} Moreover, the expert testified that "Gumm's intelligence test scores are consistent with mental retardation when one takes into account the standard errorof measurement." But, upon questioning by the court, the expert admitted that the error of measurement went both ways:
 {¶ 50} "[Court]: So assuming for the mathematics you are talking about error rate of 3, the 73 test could be either 67 or a 76, right? If we are using plus or minus 3 — [.]
 {¶ 51} "[Expert]: Plus or minus from 3 from 73 would be 70 to 76, yes. And using the 5 it would be 68 to 78."
 {¶ 52} When asked by defense counsel whether he had an opinion whether Gumm would be "on the higher end or the lower end," the expert said, "There would be no way of knowing it. It's a guideline. It can vary depending upon conditions, examiners. There would be no way of doing that."
 {¶ 53} As the trial court pointed out, application of the standard error of measurement made itequally probable that Gumm's IQ was higher than 70. In fact, the court specifically concluded that Gumm had "failed to prove by a preponderance of the evidence [that] his IQ was 70 or less."
 {¶ 54} Accordingly, I believe that the trial court's determination that Gumm successfully rebutted the presumption that he is not mentally retarded was not supported by reliable evidence. Gumm's failure to prove that he had significantly subaverage intellectual functioning, as evidenced by the repeated scores above 70, should have stopped the court's inquiry at that point.
 {¶ 55} Moreover, Lott requires evidence of present retardation. Indeed, the AAMR identifies several assumptions that it deems "essential to the application" of its definition of mental retardation. One assumption is that "[l]imitations in present functioning must be considered within the context of community environments typical of the individual's age peer and culture." (Emphasis added.) Another assumption is that "[w ]ith appropriate personalizedsupports over a sustained period, the lifefunctioning of the person with mental retardationgenerally will improve." (Emphasis added.) *Page 664 
 {¶ 56} According to the AAMR, "[a]daptive behavior is the collection of conceptual, social, and practical skills that people have learned so they can function in their everyday lives. Significant limitations in adaptive behavior impact a person's daily life and affect the ability to respond to a particular situation or to the environment."
 {¶ 57} Despite the AAMR's emphasis on an individual's present functioning and environment, the trial court simply noted that Gumm had "adapted to his surroundings in the penitentiary." In finding that Gumm had significant limitations in adaptive skills, the court relied on the testimony of teachers who had not seen Gumm since he was in middle school more than 20 years earlier. But their testimony would hardly have been relevant to a determination of whether Gumm is presently mentally retarded.
 {¶ 58} Relying on the testimony of teachers from 20 years earlier instead of on the testimony of workers from the Ohio Department of Corrections who had present-day contact with Gumm, the trial court concluded that Gumm had overcome the presumption of nonretardation and thus should be spared the ultimate penalty for his crime.
 {¶ 59} The trial court stated that it was "keenly aware [that] once a trial court makes a determination of the Defendant's mental retardation status, that decision will not be disturbed on appeal, absent an abuse of discretion." To the contrary, an appellate court will reverse a trial court's determination that a defendant is mentally retarded if the determination is not supported by reliable, credible evidence.25
 {¶ 60} Here, the trial court determined that Gumm had successfully rebutted the presumption that he was not mentally retarded. But the fact that the court's determination was not supported by reliable and credible evidence supports the opposite finding. I respectfully dissent.
22 97 Ohio St. 3d 303, 2002-Ohio-6625, 779 N.E.2d 1011.
23 (2002), 536 U.S. 304, 122 S. Ct. 2242, 153 L. Ed. 2d 335.
24 According to the defense expert, two other tests administered to Gumm in 1994 while he was in prison (Raven Progressive Mathematics and Beta) were not directly applicable to a diagnosis of his level of intellectual functioning.
25 State v. Were, 1st Dist. No. C-030485,2005-Ohio-376, 2005 WL 267671. *Page 665